Detailed Action 
 Introduction
1.  For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
	
2.  This Office Action addresses U.S. Application No. 15/619,279 (hereinafter also referred to as ‘279 or the instant application), which is a reissue application of U.S. Application No. 13/291,043 (hereinafter also referred to as ‘043 or the parent application), entitled GENERATION AND UTILIZATION OF A DATABASE OF CELL PHONE USAGE EVENTS, now U.S. Patent No. 9,005,407 (hereinafter also referred to as ‘407 or the original patent).  Application Ser. No. 13/291,043 claims the benefit of Provisional Application No. 61/414,302 filed November 16, 2010 (hereinafter also referred to as ‘302) and Provisional Application No. 61/467,820, filed March 25, 2011 (hereinafter also referred to as ‘820).  

3. Based upon Applicant’s statements as set forth in the instant application and after the
Examiner’s independent review of ‘407 itself and its prosecution history, the Examiner finds no current ongoing litigation involving ‘407.  See Litigation Search Report of record.  Also based upon the Examiner’s independent review of ‘407 itself and the prosecution history, the Examiner cannot locate any other previous reexaminations, supplemental examinations, or certificates of correction.  

A response was filed on November 24, 2020.  The response amended the specification, amended claims 1, 6-8, 12, 14, 15, 18, 19, 21, 22, 27, 34, 41, 49, 52, 54, 55, 58, 60, 61, 64, and 66 and cancelled claims 4, 48, 53, 59, and 65. are pending in the present application. A declaration and ADS were also submitted.
Most recently a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The submission filed on April 20, 2021 has been entered.
 
5.  As of the date of this Office Action, the status of the claims is:
Claims 1-3, 5-47, 49-52, 54-58, 60-64, and 66 are pending.
Claims 1-3, 5-47, 49-52, 54-58, 60-64, and 66 are examined.
Claims 1-3, 5-47, 49-52, 54-58, 60-64, and 66 are objected to and/or rejected as set forth infra.

Priority
6.  Based upon a review of the instant application, the Examiner finds that Applicant is claiming benefit to US Application Ser. No. 13/291,043 which claims the benefit of Provisional 1

Notice of Pre-AIA  or AIA  Status
7. Because the effective filing date of claims of the instant application is before March 16, 2013, the Pre-AIA  provisions rather than AIA  First Inventor to File (“ALA-FITF”) provisions apply thereto. See also paragraph 1, supra.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. See MPEP 2111. It is further noted it is improper to or 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked, Examiners will interpret the limitations of the pending and examined claims using the broadest reasonable interpretation.

A. Lexicographic Definitions
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01(IV). Following an independent review of the claims in view of the specification herein, it was found that Patent Owner did not provide definitions related to claim terms with reasonable clarity, deliberateness and precision.
   
B. Claim Interpretation Under 35 U.S.C. § 112 (6th ¶)
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function or a step-plus-function. See 35 U.S.C. §112(6th ¶) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function or step-plus-function limitation in a claim:
The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


Corresponding structure:
Claims 41-47 recite various “means” with functional language.  In accord with col. 5, lines 26-40 of the specification, the functional components “are performed by different combinations of one or more processors, memories (databases), other devices and the program of instructions.”

Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


8.  Claims 1-3, 5-18, 20-47, 49-52, 54-58, 60-64 and 66 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pantoja et al (US Patent Application Publication 2011/0264246, hereinafter also referred to as ‘246) in view of Keohane et al. (US Patent Application Publication 2007/0026850, hereinafter also referred to as ‘850) and Guba et al. (US Patent Application Publication 2011/0009107, hereinafter also referred to as ‘107).2
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 1
A non-transitory computer readable medium having instructions embodied thereon for creating a set of distracted driving events from [one or more] driving trips, the instructions comprising instructions that, in response to being executed by a computing device, cause the computing device to:
	See ‘246 at, e.g., paragraphs 5, 17, 22, 24, 28, 51-53, 60 and 76.

determine, based on driving trip data from one or more data sources, [one or more] driving trips for a plurality of drivers of one or more vehicles;

	See prior discussion and ‘246 at, e.g., Fig. 1, Trip Information,  Fig. 2A, “Journey”, “Trips”, “Starts”, “Stops”, Owner Account, Devices/Users, Fig. 2B, elements 18, 19, 15, Fig. 3, Fig. 11, paragraphs 30, 54-55, 64, and 74. 
	identify usage event data of one or more portable electronic devices, the usage event data corresponding to data usage of the one or more portable electronic devices that occurred during the [one or more] driving trips;

See prior discussion, ‘246 at, e.g., paragraphs 54 and 60 and the discussion of usage event data below.
determine, based on the [one or more] driving trips and context data acquired from the one or more data sources, one or more driving contexts for one or more drivers of the plurality of drivers;

	See prior discussion and ‘246 at, e.g., Fig. 1, Trip Information, Driving Data, GPS Location,  Fig. 2A, “Journey”, “Trips”, “Starts”, “Stops”, Fig. 2B, elements 18, 19, 15, Fig. 3, Fig. 5, paragraphs 25, 28-29, 31, 54-55, 59, 60-61, 64, 67, and 74. 
filter the usage event data based on the one or more driving contexts to create a set of distracted driving events for the one or more drivers that occurred during the [one or more] driving trips due to the data usage of the one or more portable electronic devices;

See prior discussion, ‘246 at, e.g., paragraphs 5, 28-29, 54-55 and 60-61 and Figures 8A-B, and the ensuing discussion. 
wherein the usage event data includes data usage events,
wherein [at least one of ] the data usage events include a streaming event that occurs during a first driving trip of the [one or more] driving trips, and
wherein the filtering of the usage event data includes determining the [at least one data usage] streaming event did not start prior to the first driving trip;

See prior discussion and ‘246 at, e.g., paragraphs 5, 26-29, 54-55, 58 and 60-61 and Figures 8A-B. Therefore ‘246 describes enabling manually prior to the trip or automatically the disables text message, email and telephone functionality when moving at more than 4 mph in the trip.3  ‘246 also describes determining/logging cell phone usage such as text messages and voice phone calls being made within a time period when such “in transit” restricted use mode is subsequently suspended as well as the context, e.g. speeds and accelerations and restrictions, during such suspended mode time period in order to determine/develop safe-undistracted/unsafe-distracted behavior/patterns of a driver.  Therefore, ‘246 describes cell phone usage events during a trip/one trip and filtering/determining those events that that occur during a suspended “in transit” restricted use mode which mode starts after an “in transit” restricted use mode enabled at the start of the trip, i.e. filtering/determining cell phone usage events that did not start prior to the trip.4  The claim as now amended defines the usage event data as data usage events including a streaming event. While ‘246 defines usage event data as cell phone usage events such as text messages and voices phone calls and text, email and telephone functionality, ‘246 does not explicitly define the usage event data as data usage events including a streaming event.  However, see ‘850 at, e.g., paragraphs 5-6 and ‘107 at, e.g., paragraphs 3-4, 7, and 117 which describe cell phone functionality/usage/events such as video streaming in addition to functionalities such as text, email, voice calls as being unsafe/distracting and in need of control, management, monitoring and/or audit of use.  Therefore to also determine/log data usage events include a streaming event, e.g. video streaming as taught by ‘850 and 107, when determining/logging the other mobile device functionalities, e.g. text, email, voice call, of the ‘248 mobile device would be obvious to one of ordinary skill in the art in view of the predictable result that such would further determine/develop safe-undistracted/unsafe-distracted behavior/patterns of a driver.  
aggregate data from the set of distracted driving events for the one or more drivers [to generate] in an aggregated set of distracted driving events for the plurality of drivers; and	

See prior discussion and ‘246 at, e.g., Fig. 1, Leaderboards, Fig. 11, paragraphs 28-29, 60-61, 68, 72.
take one or more actions based on the aggregated set of distracted driving events.
See prior discussion and ‘246 at, e.g., Fig. 1, Leaderboards, Awards/Achievements, Fig. 11, paragraphs 28-29, 60-61,68 and 72.

Claim 2
The non-transitory computer readable medium as recited in claim 1, wherein the usage event data includes one or more of 
a phone call placed, 
a phone call received, 
a phone call duration, 
a text message sent, 
a text message received, 
a text message response, 
an email sent, 
an email received, and 
an email response.
	
See prior discussion and ‘246 at, e.g., paragraphs 58, and 60-61.

Claim 3
The non-transitory computer readable medium as recited in claim 1, wherein the usage event data includes a text message received, and 
	
See prior discussion and ‘246 at, e.g., paragraphs 58, and 60-61.
wherein the instructions to filter comprise instructions that, in response to being executed by the computing device, cause the computing device to exclude the text message received from the set of distracted driving events.
	
	See prior discussion and ‘246 at, e.g., paragraphs 58, and 60-61, while in “in transit” restricted use mode.
Claim 5
The non-transitory computer readable medium as recited in claim 1, wherein the usage event data includes a text message received, 
wherein the context data includes risky driving behavior data, and 
wherein the instructions to filter comprises instruction that, in response to being executed by the computing device, cause the computing device to include the text message received if the risky behavior data occurs within a predetermined time of the text message being received.

See ‘246 at, e.g., paragraphs 5, 17, 58 and 60-61.  Paragraph 5 describes texting while driving causes distraction while paragraph 17 describes the desire to prevent such unsafe practices of phone use during driving.  Paragraph 58 describes responding to incoming communications with an automated message when text message, email and telephone call functionality, e.g. Facebook or Twitter, has been disabled, i.e. “in-transit” restricted-use mode. Paragraphs 60-61 describe logging particular cell phone usage such as text messages and voice phone calls being made when/after a time the “in transit” restricted use mode has been suspended (“unsafe mobile device usage” ) as well as logging when and where such suspension takes place in order to determine/develop safe-undistracted/unsafe-distracted behavior/patterns of a driver.  Therefore, while ‘246 describes the functionality/usage of the cell phone including incoming and outgoing communications, i.e. receiving text messages, as well as logging phone usage during a predetermined time period, i.e. when/after a time the “in transit” restricted use mode has been suspended (“unsafe mobile device usage”) as well as logging when and where such suspension takes place, it does not explicitly set forth inclusion of incoming text messages in the logged events while the “in-transit” mode is suspended.  However, since the event of a text receipt (reading incoming texts) while driving during the suspended “in-transit” mode would constitute texting or use of the particular cell phone indicative of unsafe mobile device usage/risky driving  behavior and the context (time and location) of such mode suspension is recorded, to include the 

Claim 6
The non-transitory computer readable medium as recited in claim 1, wherein the context data includes a location, and wherein the location is determined based on telemetry data for the one or more vehicles from the one or more [electronic] data sources.

	See prior discussion and ‘246 at, e.g., Fig. 1, GPS Location, and paragraph 78. See also discussion of claim 7.

Claim 7
The non-transitory computer readable medium as recited in claim 1, wherein the context data includes a location, and wherein the location is determined based on telemetry data for the one or more portable devices from the one or more [electronic] data sources.

	See prior discussion and ‘246 at, e.g., Fig. 1, GPS Location, paragraphs 25, 54-55, 59, 63, 64 and 78.

Claim 8
The non-transitory computer readable medium as recited in claim 1, wherein the context data includes a location, and wherein the location is determined based on 
a time and a date for one or more usage events of the one or more portable electronic devices among the usage event data, 
an approximate speed of the one or more vehicles at the time of the one or more usage events, and 
environmental data associated with the one or more vehicles at the time of the one or more usage events.

See prior discussion and ‘246 at, e.g., paragraphs 28 and 60.

Claim 9
The non-transitory computer readable medium as recited in claim 1, wherein the one or more data sources include one or more manually entered data sets comprising an indication of one or more of 
an operation, 
a location, or 
a movement of the one or more vehicles.

	See prior discussion and ‘246 at, e.g., Figs. 3 and 5, paragraphs 30, 64, 67, 69.
Claim 10
The non-transitory computer readable medium as recited in claim 1, wherein the instructions further comprise instructions that, in response to being executed by the computing device, cause the computing device to: 
display the aggregated set of distracted driving events.

See prior discussion and ‘246 at, e.g., Figs 2A (Game Theory) and 11 and paragraphs 29, 45, 61, 68 and 72.  Note also Figs. 8A-B.

Claim 11
The non-transitory computer readable medium as recited in claim 1, wherein the instructions further comprise instructions that, in response to being executed by the computing device, cause the computing device to:
compare the set of distracted driving events for the one or more drivers to the aggregated set of distracted driving events to create a comparative set of distracted driving events; and
display the comparative set of distracted driving events.
	See prior discussion and ‘246 at, e.g., Figs 2A (Game Theory) and 11 and paragraphs 29, 45, 61, 68 and 72.

Claim 12
The non-transitory computer readable medium as recited in claim 1, wherein the instructions [further] to take one or more actions comprise instructions that, in response to being executed by the computing device, cause the computing device to send an alert to one or more recipients in response to one or more triggers associated with the set of distracted driving events.



Claim 13
The non-transitory computer readable medium as recited in claim 12, wherein the alert comprises one or more from the group consisting of
an email, 
a text message, 
a voice message, 
a phone call and 
an instant message.

	See prior discussion and ‘246 at, e.g., paragraphs 30 and 57.

Claim 14
The non-transitory computer readable medium as recited in claim 1, wherein the instructions [further] to take one or more actions comprise instructions that, in response to being executed by the computing device, cause the computing device to issue a message to the one or more drivers based on the set of distracted driving events.

	See prior discussion and ‘246 at, e.g., Figs. 8A-B and 11 and paragraphs 30, 70 and 72.

Claim 15

The non-transitory computer readable medium as recited in claim 1, wherein the instructions [further] to take one or more actions comprise instructions that, in response to being executed by  the computing device, cause the computing device to reward the one or more drivers based on the set of distracted driving events.

See prior discussion and ‘246 at, e.g., Figs 2A (Game Theory), 8A-B, and 11 and paragraphs 29, 45, 61, 68 and 72.

Claim 16
The non-transitory computer readable medium as recited in claim 1, wherein the instructions further comprise instructions that, in response to being executed by the computing device, cause the computing device to: 
identify a driver among the one or more drivers; and
	
See prior discussion and ‘246 at, e.g., Figs 2A (Devices/Users, Device ID) and 11 and paragraphs 29-30, 59, 61, 63, 68 and 74.
identify a vehicle among the one or more vehicles driven by the driver during a driving trip.

See prior discussion and ‘246 at, e.g., Figs 2A (Devices/Users, Device ID), paragraphs 57-58, 63-64 and 76.

Claim 17
The non-transitory computer readable medium as recited in claim 16, wherein the instructions that cause the computing device to identify the driver comprise instructions that, in response to being executed by the computing device, cause the computing device to identify the driver by at least 
a name, 
a portable electronic device, or 
an identification.

See prior discussion and ‘246 at, e.g., Figs 2A (Devices/Users, Device ID) and 11 and paragraphs 29-30, 59, 61, 63, 68 and 72.

Claim 18
The non-transitory computer readable medium as recited in claim 1, wherein the instructions [further] to take one or more actions comprise instructions that, in response to being executed by the computing device, cause the computing device to identify a set of portable electronic device usage metrics from the usage event data for the one or more drivers during the [one or more] driving trips.

See prior discussion and ‘246 at, e.g., Figs 2A (Awards /Achievements) and paragraph 68 and 60-61.

Claim 20 

The non-transitory computer readable medium as recited in claim 1, wherein the instructions that cause the computing device to filter comprise instructions that, in response to being executed by the computing device, cause the computing device to assign a risk factor and a score to one or more usage events among the usage event data.

See prior discussion and ‘246 at, e.g., Figs, 8A-B and 11 and paragraphs 28-29, 60-61, 68 and 70, e.g. risk factor of cell phone rules adherence/safe behavior or cell phone rules non-adherence/unsafe behavior, score/points added/points deducted.

Claim 21

The non-transitory computer readable medium as recited in claim 1, wherein the context data acquired from the one or more data sources includes an identification of an application or a service accessed by the one or more portable electronic devices.

See prior discussion and ‘246 at, e.g., Fig. 1 (GPS Location), and paragraphs 25, 55-57, 64, 73, e.g., GPS service, Bluetooth, onboard navigation system.

Claim 22

The non-transitory computer readable medium as recited in claim 21, wherein the context data acquired from the one or more data sources includes one or more of 
a bandwidth consumed in association with the application or the service,
an amount of time spent using the application or the service, and 
an action associated with the application or the service.

See prior discussion and ‘246 at, e.g., Fig. 1 (GPS Location), and paragraphs 25, 55-57, 64, 73, e.g., action: current locating, hands-free calling, voice control.
Claim 23

The non-transitory computer readable medium as recited in claim 21, wherein the application or service accessed by the one or more portable electronic devices includes
an application or service running on the portable electronic device and
an application or service running in a remote network location.

See prior discussion and ‘246 at, e.g., Fig. 1 (GPS Location), and paragraphs 25, 55-57, 64, 73, e.g., GPS service, Bluetooth, onboard navigation system.

Claim 24

The non-transitory computer readable medium as recited in claim 1, wherein the context data acquired from the one or more data sources includes an identification of a website accessed by the one or more portable electronic devices.

See prior discussion and ‘246 at, e.g., Figs 1 and paragraphs 22, 28-30, 60-61 and 74.

Claim 25
The non-transitory computer readable medium as recited in claim 24, wherein the context data acquired from the one or more data sources includes one or more of 
bandwidth consumed in association with the website,
an amount of time spent using the website, and 
an action associated with the website.

See prior discussion of claim 24, e.g. a safe/unsafe behavior action.
 
Claim 26

The non-transitory computer readable medium as recited in claim 1, wherein the instructions that cause the computing device to filter comprise instructions that, in response to being executed by the computing device, cause the computing device to filter the usage event data based on a user preference.

See prior discussion and ‘246 at, e.g., paragraphs 30 and 74.

Claim 27
A system for identifying when one or more drivers could be distracted by one or more portable electronic devices used by the one or more drivers while driving one or more vehicles, the system comprising:

See prior discussion and ‘246 at, e.g., Fig. 1 and paragraphs 1, 5, 17, 28-30, 60-61.
a database configured to store driving trip data, usage data associated with the one or more portable electronic devices, and context data; and
one or more computing devices configured to:

See prior discussion and ‘246 at, e.g., Figs. 1-3 and paragraphs 1, 5, 17, 23-30, 51-55, 60-61 and 76.
filter the driving trip data, the usage data, and the context data in the database to determine [one or more] driving trips for a plurality of drivers based on the driving trip data,
identify data usage events in the usage [event] data corresponding to data usage of the one or more portable electronic devices that occurred during the [one or more] driving trips,
determine one or more driving contexts for the one or more drivers of the plurality of drivers based at least in part on the context data, and
create a set of distracted driving events for [the] one or more drivers that occurred during the [one or more] driving trips due to data usage of the one or more portable electronic devices,
wherein [at least one of] the data usage events include a streaming event that occurs during a first driving trip of the [one or more] driving trips, and
wherein the filtering of the usage event data includes determining the [at least one data usage] streaming event did not start prior to the first driving trip;
aggregate data from the set of distracted driving events for the one or more drivers [to generate] in an aggregated data set of distracted driving events for the plurality of drivers, and
take one or more actions based on the aggregated set of distracted driving events.

See discussion of claim 1.

Claim 28

The system as recited in claim 27, further comprising: one or more displays configured to display at least a portion of the set of distracted driving events.

See discussion of claims 10-11.

Claim 29

The system as recited in claim 28, wherein: the one or more displays are further configured to display the aggregated set of distracted driving events.

See discussion of claims 10-11.

Claim 30

The system as recited in claim 28, wherein: the one or more computing devices are further configured to compare the set of distracted driving events for the one or more drivers to the aggregated set of distracted driving events to create a comparative set of distracted driving events, and
the one or more displays are further configured to display the comparative set of distracted driving events.

See discussion of claims 10-11.

Claim 31

The system as recited in claim 27, wherein the one or more actions include sending an alert to one or more recipients in response to one or more triggers associated with the set of distracted driving events.

See discussion of claim 12. 

Claim 32   

The system as recited in claim 27, wherein the one or more actions include issuing a message to the one or more drivers based on the set of distracted driving events.

See discussion of claim 14.

Claim 33   

The system as recited in claim 27, wherein the one or more actions include identifying a set of portable device usage metrics from the usage event data for the one or more drivers during the [one or more] driving trips.

See discussion of claim 18.

Claim 34 

A method for creating a set of distracted driving events from [one or more] driving trips by a computing system comprising one or more computing devices, the method comprising:
determining, by the computing system, based on driving trip data from one or more data sources, [one or more] driving trips for a plurality of drivers of one or more vehicles;
identifying, by the computing system, usage event data of one or more portable electronic devices, the usage event data corresponding to data usage of the one or more portable electronic devices that occurred during the [one or more] driving trips;
determining, by the computing system, based on the [one or more] driving trips and context data acquired from the one or more data sources, one or more driving contexts for one or more drivers of the plurality of drivers;
filtering, by the computing system, the usage event data based on the one or more driving contexts to create a set of distracted driving events for the one or more drivers that occurred during the [one or more] driving trips due to the data usage of the one or more portable electronic devices,
wherein the usage event data includes data usage events,
wherein [at least one of] the data usage events include a streaming event that occurs during a first driving trip of the [one or more] driving trips, and
wherein the filtering of the usage event data includes determining the [at least one data usage] streaming event did not start prior to the first driving trip;
aggregating, by the computing system, data from the set of distracted driving events for the one or more drivers [to generate] in an aggregated set of distracted driving events for the plurality of drivers; and
taking, by the computing system, one or more actions based on the aggregated set of distracted driving events.

See discussion of claim 1.

 Claim 35 

The method as recited in claim 34, further comprising: displaying, on a display, at least a portion of the set of distracted driving events. 

See discussion of claims 10-11.

Claim 36  

The method as recited in claim 35, further comprising: displaying, on a display, the aggregated set of distracted driving events. 

See discussion of claims 10-11.

Claim 37 

The method as recited in claim 35, further comprising: 
comparing the set of distracted driving events for a driver among the one or more drivers to the aggregated set of distracted driving events to create a comparative set of distracted driving events; and 
displaying the comparative set of distracted driving events. 

See discussion of claims 10-11.

Claim 38 

The method as recited in claim 34, wherein taking the one or more actions comprises sending an alert to one or more recipients in response to one or more triggers associated with the set of distracted driving events. 

See discussion of claim 12.

Claim 39 

The method as recited in claim 34, wherein taking the one or more actions comprises issuing a message to the one or more drivers based on the set of distracted driving events. 

See discussion of claim 14.
Claim 40 

The method as recited in claim 34, wherein taking the one or more actions comprises identifying a set of portable device usage metrics from the usage event data for the one or more drivers during the [one or more] driving trips.   

See discussion of claim 18.

Claim 41

A system for creating a set of distracted driving events from [one or more] driving trips, the system comprising:
means for determining, based on driving trip data from one or more data sources, [one or more] driving trips for a plurality of drivers of one or more vehicles;
means for identifying usage event data of one or more portable electronic devices, the usage event data corresponding to data usage of the one or more portable electronic devices that occurred during the [one or more] driving trips;
means for determining, based on the [one or more] driving trips and context data acquired from the one or more data sources, one or more driving contexts for one or more drivers of the plurality of drivers;
means for filtering the usage event data based on the one or more driving contexts to create a set of distracted driving events for the one or more drivers that occurred during the [one or more] driving trips due to the data usage of the one or more portable electronic devices,
wherein the usage event data includes data usage events,
wherein [at least one of ]the data usage events include a streaming event that occurs during a first driving trip of the [one or more] driving trips, and
wherein the filtering of the usage event data includes determining the [at least one data usage] streaming event did not start prior to the first driving trip;
means for aggregating data from the set of distracted driving events for the one or more drivers [to generate] in an aggregated set of distracted driving events for the plurality of drivers; and 
means for taking one or more actions based on the aggregated set of distracted driving events.

See Claim Language Interpretation section above and the discussion of claims 1 and 27.

 Claim 42

The system as recited in claim 41, further comprising:
means for displaying at least a portion of the set of distracted driving events.	

See Claim Language Interpretation section above and the discussion of claims 41 and  28.
Claim 43   

The system as recited in claim 42, further comprising:
means for displaying comprises means for displaying the aggregated set of distracted driving events.	

See Claim Language Interpretation section above and the discussion of claims 41-42 and 29.

Claim 44

The system as recited in claim 42, further comprising:
means for comparing the set of distracted driving events for the one or more drivers to the aggregated set of distracted driving events to create a comparative set of distracted driving events,
wherein the means for displaying comprises means for displaying the comparative set of distracted driving events.

	See Claim Language Interpretation section above and the discussion of claims 41-42 and 30.

Claim 45
The system as recited in claim 41, wherein the means for taking one or more actions comprises means for sending an alert to one or more recipients in response to one or more triggers associated with the set of distracted driving events.

	See Claim Language Interpretation section above and the discussion of claims 41 and 31.

Claim 46
The system as recited in claim 41, wherein the means for taking one or more actions comprises means for issuing a message to the one or more drivers based on the set of distracted driving events.

See Claim Language Interpretation section above and the discussion of claims 41 and 32.
Claim 47

The system as recited in claim 41, wherein the means for taking one or more actions comprises means for identifying a set of portable device usage metrics from the usage event data for the one or more drivers during the [one or more] driving trips.

	See Claim Language Interpretation section above and the discussion of claims 41 and  33.
Claim 49
A non-transitory computer readable medium having instructions embodied thereon that, in response to being executed by a computing device, cause the computing device to:
	determine a start time and a stop time for a driving trip for a vehicle based at least in part on telematics data generated by the vehicle or a portable electronic device of a driver in the vehicle;

	See the discussion of claim 1, esp. Fig. 2ATrips, Starts, Stops, paragraphs 54-55.

determine that a specific type of data usage [or an inbound or outbound call or message] occurred on the portable electronic device in the vehicle between the start time and the stop time of the driving trip and did not start before the driving trip; and
	
	See the discussion of claim 1, esp. paragraphs 27-28, 58, and 60.

perform one or more actions based at least in part on the determination that the specific type of data usage [or an inbound or outbound call or message] occurred on the portable electronic device in the vehicle between the start time and the stop time of the driving trip and did not start before the driving trip, wherein the specific type of data usage is streaming.

See the discussion of claim 1, esp. paragraphs 29, 61, 68, 70, 72.
Claim 50
The non-transitory computer readable medium as recited in claim 49, wherein the one or more actions comprise sending an alert to one or more recipients.

	See the discussion of claims 12-13.
Claim 51
The non-transitory computer readable medium as recited in claim 49, wherein the one or more actions comprise generating a reward [for a user].


	
Claim 52
The non-transitory computer readable medium as recited in claim 49, [wherein determining that [a] the specific type of data usage [or an inbound or outbound call or message] occurred on the portable electronic device in the vehicle between the start time and the stop time of the driving trip and did not start before the driving trip comprises accessing a log associated with an application on the portable electronic device, an application at a remote network location, or a website visited by [a user of the portable electronic device] the driver.
	
	See prior discussion and ‘246 at, e.g., paragraphs 27-28, 58-60.
Claim 54

The non-transitory computer readable medium as recited in claim 49, [wherein performing one or more actions based at least in part on the determination that the specific type of data usage or the inbound or outbound call or message occurred on the portable electronic device in the vehicle between the start time and the stop time of the driving trip includes] having further instructions embodied thereon that, in response to being executed by a computing device, cause the computing device to:
[determining] determine a level of [user] driver interaction with the portable electronic device during a data usage event; and
[ performing] perform the one or more actions based on the level of [user] driver interaction.

	See prior discussion and ‘246 at, e.g., paragraphs 58 and 61, i.e. determining whether “in transit” mode suspended or not during data usage, e.g., response to incoming communications via, e.g., Facebook, Twitter, points awarded/deducted.
  
Claim 55
 	A method performed by a computing system comprising one or more computing devices, the method comprising:
determining a start time and a stop time for a driving trip for a vehicle based at least in part on telematics data generated by the vehicle or a portable electronic device of a driver in the vehicle;
determining that a specific type of data usage [or an inbound or outbound call or message] occurred on the portable electronic device in the vehicle between the start time and the stop time of the driving trip and did not start before the driving trip; and
performing one or more actions based at least in part on the determination that the specific type of data usage [or an inbound or outbound call or message] occurred on the portable electronic device in the vehicle between the start time and the stop time of the driving trip and did not start before the driving trip, wherein the specific type of data usage is streaming.
	
See discussion of claim 49.
Claim 56
The method as recited in claim 55, wherein the one or more actions comprise sending an alert to one or more recipients

	See discussion of claim 50.

Claim 57
The method as recited in claim 55, wherein the one or more actions comprise generating a reward [for a user].

See discussion of claim 51.
Claim 58
 	The method as recited in claim 55, wherein determining that [a] the specific type of data usage [or an inbound or outbound call or message] or an inbound occurred on the portable electronic device in the vehicle between the start time and the stop time of the driving trip and did not start before the driving trip comprises accessing a log associated with an application on the portable electronic device, an application at a remote network location, or a website visited by [a user of the portable electronic device] the driver.

	See discussion of claim 52.
Claim 60
The method as recited in claim 55, [wherein performing one or more actions based at least in part on the determination that the specific type of data usage or the inbound or outbound call or message occurred on the portable electronic device in the vehicle between the start time and the stop time of the driving trip comprises] further comprising:
determining a level of [user] driver interaction with the portable electronic device during a data usage event; and
performing the one or more actions based on the level of [user] driver interaction.

	See discussion of claim 54.
Claim 61
A system comprising one or more computing devices configured to:
determine a start time and a stop time for a driving trip for a vehicle based at least in part on telematics data generated by the vehicle or a portable electronic device of a driver in the vehicle;
determine that a specific type of data [or an inbound or outbound call or message]  occurred on the portable electronic device in the vehicle between the start time and the stop time of the driving trip and did not start before the driving trip; and
perform one or more actions based at least in part on the determination that the specific type of data [or an inbound or outbound call or message] occurred on the portable electronic device in the vehicle between the start time and the stop time of the driving trip and did not start before the driving trip, wherein the specific type of data usage is streaming.

See discussion of claim 49.

Claim 62 	

The system as recited in claim 61, wherein the one or more actions comprise sending an alert to one or more recipients.

See discussion of claim 50.
Claim 63   
The system as recited in claim 61, wherein the one or more actions comprise generating a reward [for a user].

See discussion of claim 51.
Claim 64    
The system as recited in claim 61, wherein determining that [a] the specific type of data usage [or an inbound or outbound call or message] or an inbound occurred on the portable electronic device in the vehicle between the start time and the stop time of the driving trip and did not start before the driving trip comprises accessing a log associated with an application on the portable electronic device, an application at a remote network location, or a website visited by [a user of the portable electronic device] the driver.

See discussion of claim 52.

Claim 66 
The system as recited in claim 61, wherein [performing one or more actions based at least in part on the determination that the specific type of data usage or the inbound or outbound call or message occurred on the portable electronic device in the vehicle between the start time and the stop time of the driving trip includes] the one or more computing devices are further configured to:
[determining] determine a level of [user] driver interaction with the portable electronic device during a data usage event; and
[ performing] perform the one or more actions based on the level of [user] driver interaction.

	See discussion of claim 54.
	
9. Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pantoja et al (US Patent Application Publication 2011/0264246, hereinafter also referred to as ‘246), Keohane et al. (US Patent Application Publication 2007/0026850, hereinafter also referred to as ‘850) and Guba et al. (US Patent Application Publication 2011/0009107, hereinafter also referred to as ‘107) as applied to claim 18 above and further in view of Miller et al (US Patent Application Publication 2011/0063099 hereinafter also referred to as ‘099).
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
 The non-transitory computer readable medium as recited in claim 18, wherein the set of portable electronic device usage metrics include
a percent of total time spent using the one or more portable electronic devices, 
a total number of usage events per the [one or more] driving trips, and 
a total number of usage events per a given time period or a given distance driven during the [one or more] driving trips.

identifying a percent of total time spent using the portable electronic device(s).  However see ‘099 at, e.g., title, Figs. 6 and 7, element 358, paragraphs 16-17, 27, 48, 52-53, 121-123 and 133-134. Therefore to identify a percent of total time spent using the portable electronic device while driving as an identified metric as taught by ‘099 with ‘246 would be obvious to one of ordinary skill in the art in view of the recognition that identification of such a metric would provide the predictable result of providing more comprehensive driving logs/behavior patterns in order to deter unsafe driving practices and the desire of ‘246 to also deter unsafe driving practices.

Response to Arguments
	The remarks filed 4/20/2021 have been considered in their entirety.  The remarks on pages 14-15 regarding non-art related issues are deemed moot in that they have not been maintained.  The remarks on pages 15-18 with regard to the prior art are deemed not persuasive in light of the rejections in paragraphs 8-9 above.
    
Conclusion
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

Amendments
	Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance, a supplemental oath/declaration will be required.  See MPEP § 1414.01.
 
Prior or Concurrent Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,055,407 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Inquiries:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karin M Reichle whose telephone number is (571)272-4936.  The examiner can normally be reached on 6:00-6:00 M-Th.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Karin Reichle/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees:
/J.W/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        /ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is noted that the entire invention must be supported (per 35 USC 112) in a single document relied upon for benefit of filing date.  Furthermore note the November 24, 2020 amendment to page 1, after the Title, last two lines. Also note ‘407, col. 15, lines 7-53 and paragraphs 36-38 of ‘820. 
        2 Italics denote 4/20/21 amendments.
        3 The text messages, emails and calls determined during such “in transit” are determined/logged as “missed”. 
        4 Note also, e.g., claims 2, 3 and 5 below.